                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                     Case No. 18-23981-CIV-GAYLES/OTAZO-REYES

 IBELISE SANCHEZ,

                        Plaintiff,
 v.

 ANDREW SAUL,
 Commissioner of Social Security,

                        Defendant.
                                                 /

      ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’

Report and Recommendation [ECF No. 22] (“Report”). On September 26, 2018, Plaintiff filed

her Complaint seeking judicial review of the final decision of the Commissioner of Social Security

(the “Commissioner”) denying Plaintiff’s applications for a period of disability, disability

insurance benefits, and supplemental security income. [ECF No. 1]. The matter was referred to

Judge Otazo-Reyes pursuant to 28 U.S.C. § 636(b)(1)(B) for a ruling on all pretrial, non-dispositive

motions and for a Report and Recommendation on any dispositive motions. [ECF No. 2]. On

November 26, 2019, Judge Otazo-Reyes issued her Report recommending that Plaintiff’s Motion

for Summary Judgment [ECF No. 19] be granted, the Commissioner’s Motion for Summary

Judgment [ECF No. 20] be denied, and that the case be remanded to the Commissioner for further

proceedings. Neither party has timely objected to the Report.

       A district court may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

objection is made are accorded de novo review, if those objections “pinpoint the specific findings

that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see
also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006).

       The Court finds no clear error with Judge Otazo-Reyes’ well-reasoned analysis and

agrees that the case should be remanded to the Commissioner to (1) expressly weigh the medical

opinions found in Dr. M.E. Garcia’s treatment notes; (2) reweigh the medical opinions found in

Dr. M.E. Garcia’s Medical Assessment; (3) articulate a new mental residual functional capacity

that takes into account the weight assigned to Dr. M.E. Garcia’s medical opinions; and (4)

reassess Plaintiff’s symptoms and limitations in light of Dr. M.E. Garcia’s medical opinions.

Accordingly, it is

       ORDERED AND ADJUDGED as follows:

       (1)     Judge Otazo-Reyes’ Report and Recommendation [ECF No. 22] is AFFIRMED

               AND ADOPTED and incorporated into this Order by reference.

       (2)     Plaintiff’s Motion for Summary Judgment [ECF No. 19] is GRANTED.

       (3)     The Commissioner’s Motion for Summary Judgment [ECF No. 20] is DENIED.

       (4)     This case is REMANDED to the Commissioner for further proceedings in

               accordance with this Order.

       (5)     This action is CLOSED for administrative purposes.

       DONE AND ORDERED in Chambers at Miami, Florida, this 17th day of December, 2019.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE
